AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                   (For Offenses Committed On or After November 1, 1987)

                         JESUS PADILLA                                   Case Number: 18-cr-00349-JLB

                                                                      Mayra Garcia
                                                                      Defendant’s Attorney
USM Number                       65685298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)          COUNT 1 OF THE MISDEMEANOR INFORMATION

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                    Nature of Offense                                                                  Number(s)
18 USC 371                         CONSPIRACY TO ILLEGALLY IMPORT A COMMERCIAL                                           1
                                   QUANTITY OF FISH AND WILDLIFE




         The defendant is sentenced as provided in pages 1 through     3                     of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                                      is          dismissed on the motion of the United States.

        Assessment : $
☒       $25

☐ JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      June 18, 2019
                                                                      Date of Imposition of Sentence



                                                                      HON. JILL L. BURKHARDT
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JESUS PADILLA                                                            Judgment - Page 2 of 4
CASE NUMBER:              18-cr-00349-JLB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      18-cr-00349-JLB
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

   DEFENDANT: JOSE PADILLA                                                                     Judgment - Page 3 of 3
   CASE NUMBER: 18CR0349-JLB

                                              RESTITUTION


  The defendant shall pay restitution in the amount of     $3,600.00            unto the United States of America.


  Restitution in the amount of $3,600 shall be paid through the Clerk, U. S. District Court by bank or
  cashier’s check or money made payable to the “Clerk, United States District Court.”.

  The restitution shall be paid at a rate of $100/month.

  Further, the restitution described above shall be paid to or on behalf of the following victim(s):

  Victim:

  PROFEPA
  Procuduria Federal de Proteccion al Ambiente Camino al Ajusco
  No. 200 Colonia Jardines en la Montana,
  Delegacion Tlapan, CP 14210,
  Distrito Federal, Mexico




                                                                                                         18-cr-00349-JLB
